DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-4, 7-18 and 20-24 are pending in this application.
Claims 1, 18, 20 and 24 are amended.
Claims 6, 19 and 25 are cancelled.
Claims 1-4, 7-18 and 20-24 are presented for examination. 


Response to Amendments
Claim Interpretation
Claim 14 recites “-an item-” in line 2. For the purpose of this rejection the phrase “-an item-” has been interpreted as —a number of vehicle-


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (US Publication 2019/0272756 A1) in view of Suzuki et al. (US Publication 2017/0336629 A1). 
claim 1, Naito teaches a device associated with a focus vehicle, comprising: a sensor that senses area information about an information area usable to assist the focus vehicle and an oncoming vehicle to pass each other (Naito: Para. 97, 265; the sensor that sense the vicinity information in the control of the first vehicle (focus vehicle) and other vehicle (oncoming vehicle)); a transmitter that broadcasts the area information via a vehicle-to-vehicle network (V2VN) protocol (Naito: Para. 96, 101-102; transmit the information to other vehicle via wireless communication); a controller that produces an assisting result from the area information and vehicle information related to the focus vehicle and the oncoming vehicle, the vehicle information including first distance information of the focus vehicle from the information area, and second distance information of the oncoming vehicle from the information area (Naito: Para. 239; generator that generates an result from the narrow section information and vehicle information related to the vehicle A (focus vehicle) and the oncoming vehicle, in the information including a distance between vehicle A (focus vehicle) from the narrow section (first distance) and the distance of the oncoming vehicle from the narrow section).
Naito doesn’t explicitly teach a display that displays virtual traffic information representing at least a stopping position at which the vehicle is to stop shown within a roadway, and proceeding of the focus vehicle onto a windshield of the vehicle; wherein: the virtual traffic information comprises directional information showing a vehicle driver where to direct the focus vehicle and when to direct the focus vehicle as instructed; and the directional information includes arrows, boxes, and lines that correspond with directions and positions shown within the roadway for the vehicle driver to move the focus vehicle.
However Suzuki, in the same field of endeavor teaches, a display that displays virtual traffic information representing at least a stopping position at which the vehicle is to stop shown within a roadway, and proceeding of the focus vehicle onto a windshield of the vehicle (Suzuki: Para. 36, 139: information display apparatus projects an image onto a windshield; two horizontal lines indicating the temporarily stop of the vehicle can be displayed at a position where the autonomous traveling route overlaps the lane); wherein: the virtual traffic information comprises directional information showing a vehicle driver where to direct the focus vehicle and when to direct the focus vehicle as instructed (Suzuki: Para. 38, 42; display navigation information required for steering the vehicle via the windshield; intermediate image is used as an image to present or report some information to the vehicle operator); and the directional information includes arrows, boxes, and lines that correspond with directions and positions shown within the roadway for the vehicle driver to move the focus vehicle (Suzuki: Para. 102; transitional graphical image can be, for example, an arrow mark).  
It would have been obvious to one of ordinary skill as of the effective filing data to have incorporated Suzuki’s head up display (Suzuki: Para. 36) into Naito’s head-on approach navigation (Naito: Para. 96) in order to indicate the temporarily stop of the vehicle can be displayed by an image projected onto a windshield (Suzuki: Para. 36, 139).
Regarding claim 2, Naito doesn’t explicitly teach a first vehicle procession includes a plurality of vehicles, including the focus vehicle, that travel in a first direction; a second vehicle procession includes a plurality of vehicles, including the oncoming vehicle, that travel in a second direction opposite the first direction.
However, Naito is deemed to disclose an equivalent teaching. Note that Naito reference shows the processing device configured to detect a head-on approach of a second vehicle (oncoming vehicle) relative to the first vehicle (focus vehicle) (Naito: Para. 7). Naito reference further show vehicles following first vehicle (focus vehicle) and vehicles following second vehicle (oncoming vehicle) (Naito: Para. 7, 9). Know that head-on approach means coming from opposite direction, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to interpret that as vehicles (plurality) following the first vehicle (focus vehicle) and vehicles (plurality) following second vehicle (oncoming vehicle) from opposite direction, which draw to the present claim invention. 
It would have been obvious to one of ordinary skill as of the effective filing date to have consider a plurality of vehicles trailing the first and second vehicles in order to determine whether the first vehicle should advance or stop when determining a second vehicle while approaching the narrow section of the road (Naito: Para. 239). 
In the following limitation, Naito teaches the area information is shared among the first vehicle procession vehicles and those that succeed them; and the area information is shared among the second vehicle procession vehicles and those that succeed them (Naito: Para. 7; the section and the meeting point is share between the first vehicle and the following ones; the section and the meeting point is share between the second vehicle and those that follows).
claim 7, Naito teaches the device of claim 1, wherein the controller produces the assisting result in: a first assisting mode for wide roads primarily having a plurality of lanes that permit vehicles to pass by each other but that contain a narrowing obstruction area that obstructs all but one lane (Naito: Para. 236; having a wide road that constitute the meeting and passing point (which can be define as having a plurality of lanes for the vehicles to pass each other) and calculating the distance from that section to the narrow section); and a second assisting mode on narrow roads primarily having narrow sections of one lane that do not permit vehicles to pass by each other, but that contain widening sections where vehicles are able to pass by each other (Naito: Para. 227, 230, 248; having the narrow section where vehicle cannot meet and pass (can be one lane road which vehicles cannot pass each other) that contain and farther contain a section where vehicle can meet and pass).
Regarding claim 8, Naito teaches the device of claim 7, wherein: in the first assisting mode, the controller performs a basic assessment in which it compares a first distance from the obstruction area to the focus vehicle and a second distance from the obstruction area to the oncoming vehicle so that the controller selects a focus vehicle action selected from the group consisting of: stop the focus vehicle, proceed with the focus vehicle, and negotiation with the oncoming vehicle (Naito: Para. 247-248, 250; generator compares a first distance from the narrow section (obstruction) to the vehicle A (focus vehicle) and the second distance from the narrow section (obstruction) to the oncoming vehicle B and the generator select the vehicle A action to proceed, stop and exchange communication (negotiate) with the oncoming vehicle B); and the display displays the virtual traffic information in accordance with the selection that displays the stop, proceed, and negotiation vehicle action (Naito: Para. 250, 252, 256; display output information to a target such as an oncoming vehicle in front of vehicle A (traffic information) which include stop, proceed and the exchange communication (negotiate) between vehicle).
Regarding claim 9, Naito teaches the device of claim 8, wherein: in response to the controller selection of the negotiation with the oncoming vehicle, the controller broadcasts negotiation information indicative of a vehicle ID of the focus vehicle, a prioritized condition, and a trafficable area, to succeeding vehicles and oncoming vehicles, via the V2VN (Naito: Para. 96, 101-102, 108, 157, 247; obtainer outputs (broadcasts) the position information of the vehicle A as ID to obtainer and obtainer,  transmits the distance between vehicle A and the narrow section to the oncoming vehicle via the inter-vehicle communication (prioritized condition), to oncoming vehicle, transmit a meeting and passing section (trafficable area) closest to vehicle A to vehicle B1, and transmit the information to other vehicle via wireless communication (V2VN)); and the controller selects the stopping of the focus vehicle or the proceeding of the focus vehicle based on the prioritized condition included in the negotiation information (Naito: Para. 239, 248; the generator selects the stopping of the vehicle A (focus vehicle) or proceeding of the vehicle A (focus vehicle) based on the (distance between the narrow point and vehicle A (focus vehicle), (negotiation)).
Regarding claim 11, Naito doesn’t explicitly teach wherein a same prioritized condition is utilized by the focus vehicle and the oncoming vehicle so that agreement of the negotiation is reached without requiring an exchange of information.

It would have been obvious to one of ordinary skill as of the effective filing date to have prioritization conditions are the same for the focus and oncoming vehicles in order to determine whether the vehicle should advance or stop when determining a second vehicle while approaching the narrow section of the road (Naito: Para. 239). 
Regarding claim 12, Naito doesn’t explicitly teach wherein the controller determines a trafficable area in which all vehicles of a first vehicle train passing the obstruction area are allowed to pass the obstruction area without interruption while other vehicles of a second vehicle train from an opposite direction remain stopped.
However, Naito is deemed to disclose an equivalent teaching. Note that Naito shows that vehicles following vehicle A (focus vehicle) and vehicles following vehicle B (oncoming vehicle) (Naito: Para. 7, 9). Naito further shows that there is a passing place where oncoming vehicle B stays in a meeting and passing place until completion of meeting and passing of vehicle A (Naito: Para. 248).

Regarding claim 13, Naito teaches the device of claim 7, wherein the controller further: determines when a space area is available beyond the narrowing obstruction area (Naito: Para. 81; obtain, from the second vehicle, a second distance between the meeting point and a second section, on a travel path of the second vehicle and before the meeting point in a direction of travel of the second vehicle, which is wide enough for vehicles to pass each other).
Naito doesn’t explicitly teach resulting from a determination that no space is available beyond the narrowing obstruction area, always selecting for the focus vehicle to stop until a determination is made that space is available beyond the narrowing obstruction area.
However, Naito is deemed to disclose an equivalent teaching. Note that Naito teaches that when vehicle B has already entered the narrow section, generator 609 generates travel control information for causing vehicle A to stop and causing the oncoming vehicle to advance (Naito: Para. 239). It would have been obvious to one of ordinary skill in the art to consider the fact that vehicle B has already enter the narrow section means that no space is available beyond the narrow area to meet and pass; therefore the vehicle A must stop.
It would have been obvious to one of ordinary skill as of the effective filing date to have determining whether no space is available beyond the narrowing obstruction area 
Regarding claim 14, Naito teaches the device of claim 1, wherein the controller determines a propagating area in which an item of the area information is to be propagated to other vehicles (Naito: Para. 60-61; the information processing device determines a narrow section in which number of vehicle in the section is to be communicates to other).


Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (US Publication 2019/0272756 A1) in view of Suzuki et al. (US Publication 2017/0336629 A1) and in further view of Kim et al. (US Patent 9,997,074 B2). 
Regarding claim 3, Naito doesn’t explicitly teach wherein the virtual traffic information comprises a virtual traffic sign related to the stopping and proceeding.
However Kim, in the same field of endeavor, teaches wherein the virtual traffic information comprises a virtual traffic sign related to the stopping and proceeding (Kim: Col. 7 Lines 3-12, Col. 11 Line 66 - Col. 12 Line 5; virtual traffic signal information includes an Stop and Go (proceed)).
It would have been obvious to one of ordinary skill as of the effective filing data to have incorporated Kim’s image projected onto the windshield (Kim: Col. 12 Lines 29-35) into Naito’s head-on approach navigation (Naito: Para. 96) in order to project images onto the windshield to achieve augmented reality as a driver assistance function (Kim: Col. 12 Lines 29-35).
claim 4, Naito doesn’t explicitly teach wherein the virtual traffic information is color coded to relate to stopping and proceeding.
However Kim, in the same field of endeavor, teaches wherein the virtual traffic information is color coded to relate to stopping and proceeding (Kim: Col. 12 Lines 14-18; the virtual traffic information includes a red light indicating driving prohibition and a blue light indicating driving permission (color coded)).
It would have been obvious to one of ordinary skill as of the effective filing data to have incorporated Kim’s image projected onto the windshield (Kim: Col. 12 Lines 29-35) into Naito’s head-on approach navigation (Naito: Para. 96) in order to project images onto the windshield to achieve augmented reality as a driver assistance function (Kim: Col. 12 Lines 29-35).
Regarding claim 10, Naito teaches the device of claim 9, wherein the prioritized condition is based on the following: an obstacle location (Naito: Para. 248; distance between the narrow point and vehicle A (focus vehicle)).
Naito doesn’t explicitly teach a current or projected waiting time.
However Kim, in the same field of endeavor, teaches a current or projected waiting time (Kim: Col. 16 Lines 45-51; include a waiting time and a time during which the vehicle stop).
It would have been obvious to one of ordinary skill as of the effective filing data to have incorporated Kim’s image projected onto the windshield (Kim: Col. 12 Lines 29-35) into Naito’s head-on approach navigation (Naito: Para. 96) in order to project images onto the windshield to achieve augmented reality as a driver assistance function (Kim: Col. 12 Lines 29-35).
whether the focus vehicle is ascending or descending in altitude (Naito: Para. 98; measuring the acceleration of the vehicle), a count of succeeding vehicles (Naito: Para. 139; number of the vehicles following vehicle A (focus vehicle)).
Naito doesn’t explicitly teach a traffic aspect selected from the group consisting of congestion and a traffic signal state on a road located ahead, and a duration in a wait state.
However Kim, in the same field of endeavor, teaches a traffic aspect selected from the group consisting of congestion and a traffic signal state on a road located ahead, and a duration in a wait state (Kim: Col. 16 Lines 45-51; red light indicating prohibition of entry to the intersection is activated on the windshield).
It would have been obvious to one of ordinary skill as of the effective filing data to have incorporated Kim’s image projected onto the windshield (Kim: Col. 12 Lines 29-35) into Naito’s head-on approach navigation (Naito: Para. 96) in order to project images onto the windshield to achieve augmented reality as a driver assistance function (Kim: Col. 12 Lines 29-35).


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (US Publication 2019/0272756 A1).
Regarding claim 15, Naito teaches a device associated with a focus vehicle, comprising: a sensor that senses area information about an information area usable to assist the focus vehicle and an oncoming vehicle to pass each other (Naito: Para. 97, 265; sensor configured to sense the vicinity information in the control of the first vehicle ; a transmitter that broadcasts the area information via a vehicle-to-vehicle network (V2VN) protocol (Naito: Para. 96, 101-102; transmit the information to other vehicle via wireless communication); a controller that, in a basic assessment, produces an assisting result from the area information and vehicle information related to the focus vehicle and the oncoming vehicle, the vehicle information including first distance information of the focus vehicle from the information area, and second distance information of the oncoming vehicle from the information area wherein the controller produces the assisting result in (Naito: Para. 239; generator generates an result from the narrow section information and vehicle information related to the vehicle A (focus vehicle) and the oncoming vehicle, in the information including a distance between vehicle A (focus vehicle) from the narrow section (first distance) and the distance of the oncoming vehicle from the narrow section (second distance)).
Naito doesn’t explicitly teach a first assisting mode for wide roads primarily having a plurality of lanes that permit vehicles to pass by each other but that contain narrowing sections that obstruct all but one lane.
However, Naito is deemed to disclose an equivalent teaching. Naito includes a narrow section specifying unit that determines the width of the road in front of the vehicle (Naito: Para. 236), vehicle position, meeting and passing spot determination (Naito: Para. 101) that is communicated between the vehicles (Naito: Para. 102). Naito presents a case where both vehicles meet in a narrow section where the vehicles cannot meet and pass, the system also applies when the vehicles are located in a meeting and passing section (Naito: Para. 236) creating two different and distinct modes. The system detects an approaching head-on vehicle (Naito: Para. 236). When 
It would have been obvious to one of ordinary skill as of the effective filing date to have a first mode for wide roads in order to determine whether the first vehicle should advance or stop when determining a second vehicle while approaching the narrow section of the road (Naito: Para. 239). 
In the following limitation, Naito teaches a second assisting mode on narrow roads primarily having narrow sections of one lane that do not permit vehicles to pass by each other, but that contain widening sections where vehicles can pass by each other (Naito: Para. 227, 230; can be one lane road which vehicles cannot pass each other) that contain and farther contain a section where vehicle can meet and pass (second assisting mode)); wherein: in the first assisting mode, the controller compares a first distance from the information area to the focus vehicle and a second distance from the information area to the oncoming vehicle to select a focus vehicle action comprising: stop the focus vehicle resulting from the first distance being much larger than the second distance, based on a predefined distance criterion (Naito: Para. 239; stop the vehicle A resulting from the distance between vehicle A (focus vehicle) from the narrow section (first distance) being less than the distance of the oncoming vehicle from the narrow section (second distance)); proceed with the focus vehicle resulting from the second distance being much larger than the first distance, based on the predefined distance criterion (Naito: Para. 239; advance with the vehicle A (focus vehicle) resulting from the distance between vehicle A (focus vehicle) from the narrow section (first distance) being less than the distance of the oncoming vehicle from the narrow section (second distance)); and negotiation with the oncoming vehicle in other cases (Naito: Para. 248; exchange communication (negotiate) with the oncoming vehicle B); and a display that displays virtual traffic information in accordance with the result of the selection that differentiates the stop, proceed, and negotiation vehicle action (Naito: Para. 256; displays the output information relate of the information of the advance or stop position of the vehicle A (focus vehicle PPC)).
Regarding claim 16, Naito teaches the device of claim 15, wherein the controller: receives a signal indicative of a trafficable area (Naito: Para. 3; detects a head-on approach between two vehicles in a single-track alternate passing section (trafficable area)); determines if the focus vehicle is within the trafficable area in which all vehicles of a first vehicle train passing an obstruction area are allowed to pass the obstruction area without interruption while other vehicles of a second vehicle train from an opposite direction remain stopped (Naito: Para. 7-8; (determines if the first section of the direction of the second vehicle (oncoming vehicle) is wide enough for the first vehicle and it following vehicles to pass the second following vehicles); resulting from a determination that the focus vehicle is within the trafficable area and that room is available on an other side of the obstruction area, displaying a proceed result as the virtual traffic information (Naito: Para. 9, 279; output the travel control information to a travel controller of the first vehicle, and output device include a touch panel display).
claim 17, Naito teaches the device of claim 15, wherein, in the second assisting mode: the controller: receives an oncoming vehicle passing point candidate (PPC) from the oncoming vehicle (Naito: Para. 253; An information processing device receives from the vehicle B (oncoming vehicle), point in which vehicles can meet and pass before the meeting (passing point candidate)); calculates a focus vehicle PPC; calculates available space in the focus vehicle PPC (Naito: Para. 253; (Narrow section specifying unit calculates he fifth distance between vehicle A (focus vehicle) and the end point of the first section (PPC)); responsive to available space in the focus vehicle PPC: determines a final focus vehicle PPC (Naito: Para. 253; in response of the result, causing vehicle A (focus vehicle) to advance or stop (final focus PPC)); and broadcasts information on the final focus vehicle PPC (Naito: Para. 256; output the information of the advance or stop position of the vehicle A (focus vehicle PPC)); and the display displays information related to the final focus vehicle PPC (Naito: Para. 256; Device 8 displays the output information relate of the information of the advance or stop position of the vehicle A (focus vehicle PPC)).


Claims 18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (US Publication 2019/0272756 A1) in view of Kim (US Publication 2017/0256167 A1).
Regarding claim 18, Naito teaches a computer-implemented method for operating a focus vehicle device, comprising: sensing area information with a sensor about an information area usable to assist the focus vehicle and an oncoming vehicle to pass each other (Naito: Para. 97, 265; sensing the vicinity information in the control of the first vehicle (focus vehicle) and other vehicle (oncoming vehicle)); broadcasting with a transmitter the area information via a vehicle-to-vehicle network (V2VN) protocol (Naito: Para. 96, 101-102; transmit the information to other vehicle via wireless communication); producing, with a controller, an assisting result from the area information and vehicle information related to the focus vehicle and the oncoming vehicle, the vehicle information including first distance information of the focus vehicle from the information area, and second distance information of the oncoming vehicle from the information area (Naito: Para. 239; generating with generator an result from the narrow section information and vehicle information related to the vehicle A (focus vehicle) and the oncoming vehicle, in the information including a distance between vehicle A (focus vehicle) from the narrow section (first distance) and the distance of the oncoming vehicle from the narrow section); displaying, with a display, virtual traffic information representing at least stopping and proceeding of the focus vehicle (Naito: Para. 256; displays the output information relate of the information of the advance or stop position of the vehicle A (focus vehicle PPC)).
Naito doesn’t explicitly teach onto a windshield of the vehicle.
However Kim, in the same field of endeavor, teaches onto a windshield of the vehicle (Kim: Col. 16 Lines 45-51; display the virtual traffic signal on the windshield of the vehicle).
It would have been obvious to one of ordinary skill as of the effective filing data to have incorporated Kim’s image projected onto the windshield (Kim: Col. 12 Lines 29-35) into Naito’s head-on approach navigation (Naito: Para. 96) in order to project images 
In the following limitations, Naito teaches a first assisting mode for wide roads primarily having a plurality of lanes that permit vehicles to pass by each other but that contain a narrowing obstruction area that obstructs all but one lane (Naito: Para. 236; having a wide road that constitute the meeting and passing point (which can be define as having a plurality of lanes for the vehicles to pass each other) and calculating the distance from that section to the narrow section); and a second assisting mode on narrow roads primarily having narrow sections of one lane that do not permit vehicles to pass by each other, but that contain widening sections where vehicles are able to pass by each other (Naito: Para. 227, 230; having the narrow section where vehicle cannot meet and pass (can be one lane road which vehicles cannot pass each other) that contain and farther contain a section where vehicle can meet and pass).
Regarding claim 20, Naito teaches the method of claim 18, further comprising, in the first assisting mode: performing a basic assessment comprising: comparing a first distance from the obstruction area to the focus vehicle and a second distance from the obstruction area to the oncoming vehicle (Naito: Para. 239, 247-248; comparing a first distance from the narrow section (obstruction) to the vehicle A (focus vehicle) and the second distance from the narrow section (obstruction) to the oncoming vehicle B); and selecting, by the controller, a focus vehicle action comprising: stop the focus vehicle, proceed with the focus vehicle, and negotiation with the oncoming vehicle (Naito: Para. 248; selecting by the generator, an action to the vehicle A to proceed, stop and negotiate with exchange communication (negotiate) with the oncoming vehicle B); and displaying the virtual traffic information on the display in accordance with the result of the selecting that differentiates the stop, proceed, and negotiation vehicle action (Naito: Para. 248, 256; displays the output information relate of the information of the advance or stop position of the vehicle A (focus vehicle PPC) and communicate with the vehicle B (oncoming vehicle)).
Regarding claim 21, Naito teaches a computer-implemented method for operating a focus vehicle device, comprising: sensing area information with a sensor about an information area usable to assist the focus vehicle and an oncoming vehicle to pass each other (Naito: Para. 97, 265; sensing the vicinity information in the control of the first vehicle (focus vehicle) and other vehicle (oncoming vehicle)); broadcasting with a transmitter the area information via a vehicle-to-vehicle network (V2VN) protocol; producing, in a basic assessment operation using a controller, an assisting result from the area information and vehicle information related to the focus vehicle and the oncoming vehicle, the vehicle information including first distance information of the focus vehicle from the information area, and second distance information of the oncoming vehicle from the information area wherein the controller produces the assisting result in (Naito: Para. 239; generating with Generator an result from the narrow section information and vehicle information related to the vehicle A (focus vehicle) and the oncoming vehicle, in the information including a distance between vehicle A (focus vehicle) from the narrow section (first distance) and the distance of the oncoming vehicle from the narrow section (second distance)): a first assisting mode for wide roads primarily having a plurality of lanes that permit vehicles to pass by each other but that contain narrowing sections that obstruct all but one lane (Naito: Para. 236; ; and a second assisting mode on narrow roads primarily having narrow sections of one lane that do not permit vehicles to pass by each other, but that contain widening sections where vehicles can pass by each other (Naito: Para. 227, 230; having the narrow section where vehicle cannot meet and pass (can be one lane road which vehicles cannot pass each other) that contain and farther contain a section where vehicle can meet and pass (second assisting mode)); wherein: in the first assisting mode, comparing a first distance from the information area to the focus vehicle and a second distance from the information area to the oncoming vehicle to select a focus vehicle action comprising: stop the focus vehicle resulting from the first distance being much larger than the second distance, based on a predefined distance criterion (Naito: Para. 239; stop the vehicle A resulting from the distance between vehicle A (focus vehicle) from the narrow section (first distance) being less than the distance of the oncoming vehicle from the narrow section (second distance)): proceed with the focus vehicle resulting from the second distance being much larger than the first distance, based on the predefined distance criterion (Naito: Para. 239; advanced with the vehicle A (focus vehicle) resulting from the distance between vehicle A (focus vehicle) from the narrow section (first distance) being less than the distance of the oncoming vehicle from the narrow section (second distance)); and negotiation with the oncoming vehicle in other cases (Naito: Para. 248; exchange communication (negotiate) with the oncoming vehicle B); and displaying, with a display, virtual traffic information representing at least stopping and proceeding of the focus vehicle (Naito: Para. 256; displays the output information relate of the information of the advance or stop position of the vehicle A (focus vehicle PPC)).
Naito doesn’t explicitly teach onto a windshield of the vehicle.
However Kim, in the same field of endeavor, teaches onto a windshield of the vehicle (Kim: Col. 16 Lines 45-51; display the virtual traffic signal 20i on the windshield of the vehicle).
It would have been obvious to one of ordinary skill as of the effective filing data to have incorporated Kim’s image projected onto the windshield (Kim: Col. 12 Lines 29-35) into Naito’s head-on approach navigation (Naito: Para. 96) in order to project images onto the windshield to achieve augmented reality as a driver assistance function (Kim: Col. 12 Lines 29-35).
Regarding claim 22, Naito teaches the method of claim 21, further comprising: receiving a signal indicative of a trafficable area (Naito: Para. 3; detecting a head-on approach between two vehicles in a single-track alternate passing section (trafficable area)); determining if the focus vehicle is within the trafficable area in which all vehicles of a first vehicle train passing an obstruction area are allowed to pass the obstruction area without interruption while other vehicles of a second vehicle train from an opposite direction remain stopped (Naito: Para. 7-8; determining if the first section of the direction of the second vehicle (oncoming vehicle) is wide enough for the first vehicle and it following vehicles to pass the second following vehicles); and resulting from a determination that the focus vehicle is within the trafficable area and that room is available on an other side of the obstruction area, displaying a proceed result as the virtual traffic information (Naito: Para. 9, 279; output the travel control information to a 
Regarding claim 23, Naito teaches the method of claim 21, further comprising, in the second assisting mode: receiving an oncoming vehicle passing point candidate (PPC) from the oncoming vehicle (Naito: Para. 253; an information processing device receives from the vehicle B (oncoming vehicle), point in which vehicles can meet and pass before the meeting (passing point candidate); calculating a focus vehicle PPC; calculating available space in the focus vehicle PPC (Naito: Para. 253; Narrow section specifying unit calculates he fifth distance between vehicle A (focus vehicle) and the end point of the first section (PPC)); responsive to available space in the focus vehicle PPC: determining a final focus vehicle PPC (Naito: Para. 253; in response of the result, causing vehicle A (focus vehicle) to advance or stop (final focus PPC) (the place where the vehicle A stop will be the availability area where vehicles can pass each other)); and broadcasting information on the final focus vehicle PPC (Naito: Para. 256; output the information of the advance or stop position of the vehicle A (focus vehicle PPC)); and displaying information related to the final focus vehicle PPC (Naito: Para. 256; device displays the output information relate of the information of the advance or stop position of the vehicle A (focus vehicle PPC)).  
Regarding claim 24, Naito teaches a computer program product for operating a focus vehicle device, the computer program product comprising a computer readable storage medium having computer-readable program code embodied therewith to, when executed on a processor: (Naito: Para. 294, 299; the system having a computer-readable recording medium having a computer program which achieve their function by sense area information about an information area usable to assist the focus vehicle and an oncoming vehicle to pass each other (Naito: Para. 97, 265; sense the vicinity information in the control of the first vehicle (focus vehicle) and other vehicle (oncoming vehicle); broadcast the area information via a vehicle-to-vehicle network (V2VN) protocol (Naito: Para. 96, 101-102; transmit the information to other vehicle via wireless communication); produce an assisting result from the area information and vehicle information related to the focus vehicle and the oncoming vehicle, the vehicle information including first distance information of the focus vehicle from the information area, and second distance information of the oncoming vehicle from the information area (Naito: Para. 239; generator that generates an result from the narrow section information and vehicle information related to the vehicle A (focus vehicle) and the oncoming vehicle, in the information including a distance between vehicle A (focus vehicle) from the narrow section (first distance) and the distance of the oncoming vehicle from the narrow section); and display virtual traffic information representing at least stopping and proceeding of the focus vehicle (Naito: Para. 256; displays the output information relate of the information of the advance or stop position of the vehicle A (focus vehicle PPC)).
Naito doesn’t explicitly teach onto a windshield of the vehicle.
However Kim, in the same field of endeavor, teaches onto a windshield of the vehicle (Kim: Col. 16 Lines 45-51; display the virtual traffic signal on the windshield of the vehicle).
It would have been obvious to one of ordinary skill as of the effective filing data to have incorporated Kim’s image projected onto the windshield (Kim: Col. 12 Lines 29-35) 
In the following limitations, Naito teaches wherein: the program code is further configured to produce the assisting result (Naito: Para. 299; a computer program (code) is configured to achieve their result) in: a first assisting mode for wide roads primarily having a plurality of lanes that permit vehicles to pass by each other but that contain a narrowing obstruction area that obstructs all but one lane (Naito: Para. 236; having a wide road that constitute the meeting and passing point (which can be define as having a plurality of lanes for the vehicles to pass each other) and calculating the distance from that section to the narrow section); and a second assisting mode on narrow roads primarily having narrow sections of one lane that do not permit vehicles to pass by each other, but that contain widening sections where vehicles are able to pass by each other (Naito: Para. 227, 230; having the narrow section where vehicle cannot meet and pass (can be one lane road which vehicles cannot pass each other) that contain and farther contain a section where vehicle can meet and pass).



Response to Arguments
Applicant’s amendments and arguments, filed 21 November 2021, with respect to the 35 U.S.C. 112(b) rejection of claim 14 has been fully considered, but they are not persuasive.
claims 1-4, 7-18 and 20-24 under 35 U.S.C. 103 have been fully considered, but they are not persuasive. 
Applicant argues that claim 1’s stopping and directional positions are show within the roadway is precision above and beyond the mere virtual traffic signal display of Kim.
In response to the applicant’s argument above, the arguments provided are moot since Suzuki is used in the rejection of claim 1 and does project the image of a stop and stopping position onto the windshield of the vehicle.
Applicant next argues that claims 2-14 depend from claim 1, are non obvious by the combination of cited references.
In response to the applicant’s arguments above, claim 1 is rejected and thus claims 2-14 are rejected based on their dependency. 
Applicant next argues that the vague description of what is displayed by Naito’s presentation devices does not include any description of negotiation vehicle action, as required by claim 15.
In response to the applicant’s argument above, claim 15 includes “a display that displays virtual traffic information in accordance with the result of the selection that differentiates the stop, proceed, and negotiation vehicle action.” Naito visually displays information (Naito: Para. 256). Naito detects a narrow section and the distance between vehicle A and the narrow section and the distance between vehicle B and the same narrow section where it is determined that vehicle A will continue to advance (Naito: Para. 248). The system outputs the travel control information to the outputter (Naito: Para. 239). Naito’s system detects an upcoming narrow section, an upcoming vehicle, determines whether to continue or stop, and visually displays the travel control 
Applicant next argues that claims 16-17 depend from claim 15, and therefore are allowable.
In response to the applicant’s arguments above, claim 15 is rejected and thus claims 16-17 are rejected based on their dependency. 
Applicant next argues that Naito does not teach two different and distinct modes that depend on wide roads vs. narrow roads as claimed in claim 18.
In response to the applicant’s argument above, Naito includes a narrow section specifying unit that determines the width of the road in front of the vehicle (Naito: Para. 236), vehicle position, meeting and passing spot determination (Naito: Para. 101) that is communicated between the vehicles (Naito: Para. 102). Naito presents a case where both vehicles meet in a narrow section where the vehicles cannot meet and pass, the system also applies when the vehicles are located in a meeting and passing section (Naito: Para. 236) creating two different and distinct modes. The system detects an approaching head-on vehicle (Naito: Para. 236). When the meeting spot for the approaching vehicle is in a narrow section that creates a cannot meet and pass scenario, the Naito system determines which vehicle stop and which proceeds through the narrow section first. When the meeting spot for the approaching head-on vehicle is in a section where the vehicles can meet and pass, a negotiation is not necessary. 
Applicant next argues that claim 20 depends from claim 18, and therefore is allowable.

Applicant next argues that claim 21 contains limitations similar to those of amended claim 18.
In response to the applicant’s argument above, arguments related to claim 18 are addressed above and similarly claim 21.
Applicant next argues that claims 22-23 depend from claim 21, and therefore is allowable.
In response to the applicant’s arguments above, claim 21 is rejected and thus claims 22-23 are rejected based on their dependency. 
Applicant next argues that claim 24 contains the limitations of claim 25, which are similar to amended claim 18.
In response to the applicant’s argument above, arguments related to claim 18 are addressed above and similarly claim 24.
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Naito’s narrow section negotiating unit and Kim’s or Suzuki’s display units reads on applicant’s intelligent vehicle pass-by information sharing. The rejection is maintained. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/L.E.L./Examiner, Art Unit 3663          


/ADAM D TISSOT/Primary Examiner, Art Unit 3663